Citation Nr: 0114373	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  90-45 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent from 
April 11, 1989, to December 15, 1998, for lumbosacral strain 
with degenerative disc disease of the lumbosacral spine.

2.  Entitlement to a rating in excess of 20 percent from 
December 16, 1998, for lumbosacral strain with degenerative 
disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1989 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision, service 
connection was denied for degenerative disc disease of the 
lumbosacral spine, and a compensable rating for lumbosacral 
strain was also denied.  The Board granted service connection 
for degenerative disc disease of the lumbosacral spine in a 
March 1991 decision and remanded the issue of entitlement to 
a compensable rating for lumbosacral strain for further 
development.  In a March 1991 rating decision, a 10 percent 
disability rating was assigned for lumbosacral strain and 
degenerative disc disease of the lumbosacral spine under 
Diagnostic Code 5295 (lumbosacral strain), effective April 
11, 1989, the date of the receipt of the claims for service 
connection for degenerative disc disease of the lumbosacral 
spine and an increased rating for lumbosacral strain.  The 
Board remanded the claim of an increased rating for 
lumbosacral strain with degenerative disc disease of the 
lumbosacral spine in November 1998.  The RO in a February 
2000 rating decision granted a 20 percent disability rating 
for lumbosacral strain with degenerative disc disease of the 
lumbosacral spine under Diagnostic Code 5299-5292, effective 
December 16, 1998.  Thus, the issues are as stated on the 
title page.

In a statement titled "Notice of Disagreement," apparently 
received between January and March 1998, the veteran raised 
certain issues pertaining to Agent Orange exposure, some of 
which had not been previously addressed. The RO's attention 
is directed to that statement for appropriate action.  
Additionally, in April 2001 written argument, the 
representative suggested that the veteran had bladder and 
sexual dysfunction due to his service-connected lumbar spine 
disabilities.  These disabilities are separate disabilities 
from the ones on appeal, and this matter is referred to the 
RO for appropriate action. 


REMAND

In its November 1998 remand, the Board requested that a panel 
consisting of an orthopedic examiner and neurologic examiner 
examine the veteran.  A computer printout dated in March 2000 
reflects that the veteran was supposed to be scheduled for 
two VA examinations, one a spine (cervical, thoracic and 
lumbar) examination and the other a peripheral nerves 
examination.  After much difficulty in scheduling, the 
veteran underwent the spine examination on August 12, 2000, 
and a magnetic resonating imaging (MRI) scan of the lumbar 
spine on October 27, 2000.  In a computer printout dated 
January 24, 2001, it was noted that MAS had canceled the 
peripheral nerves examination.  Thus, it appears that the 
veteran did not undergo the VA neurological examination 
requested by the Board, and if he did, the report is not in 
the file.  In any event, the spine examination report does 
not indicate that the claims file was reviewed and it does 
not address all of the matters in the Board's remand, as 
noted by the representative.   See Stegall v. West, 11 Vet. 
App. 268 (1998).  

Additionally, the October 2000 MRI scan revealed mild facet 
joint osteoarthritis at L3-L5, so the question of whether 
such osteoarthritis is a manifestation of the service-
connected lumbar spine disorder needs to be addressed.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).

Based on a review of the record, it also appears that there 
may be additional relevant medical records that have not been 
associated with the claim files.  For example, in a December 
1998 statement from Central Illinois Diagnostics, it was 
noted that the veteran had undergone EMGs and CT scans within 
the last few years, and in a March 2000 statement the veteran 
indicated that an EMG was scheduled for April 5th.  An 
attempt to obtain these records needs to be made.


Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The veteran should be asked to 
identify any additional medical evidence 
pertinent to his claim and authorize the 
release of any private medical evidence, 
including the reports of any CT scans or 
MRIs the reports of which are not already 
on file.  Also, if he underwent 
electromyography (EMG) in April 2000 he 
should identify where it was performed.  
The RO should then attempt to obtain any 
identified medical records.  Regardless of 
any response, any additional VA medical 
records should be obtained, to include any 
reports of diagnostic studies.  The RO 
should also document whether the veteran 
underwent a VA peripheral nerves 
examination in September 2000 (or at some 
other time) at the Indianapolis, Indiana, 
VA Medical Center, and associate the 
report of any such examination with the 
claims file.  If any attempts to obtain 
the additional evidence are unsuccessful, 
the RO should comply with the notice 
provisions of the VCAA of 2000.

4.  The RO should schedule the veteran for 
comprehensive VA examination by a panel 
consisting of an orthopedist and a 
neurologist, on a fee basis if necessary.  
Notice of the examination date should be 
documented in the claims folder.  The 
veteran should be advised of the 
importance of appearing for a rating 
examination and of the potential 
consequences of failing to report for an 
examination.  See 38 C.F.R. § 3.655.  The 
claims folder and a separate copy of this 
remand should be made available to the 
examiners, the receipt of which should be 
acknowledged in the examination report(s).  
Joint or separate examinations are 
permissible, but both examiners must 
actually examine the veteran and review 
the claims folder.  Any indicated studies 
must be performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by the 
examiners.

The panel should document all pertinent 
medical complaints, symptoms and clinical 
findings, to include:

a) measurement of range of lumbar 
spine motion in degrees by use of a 
goniometer, with either 
characterization of any limitation in 
terms of slight, moderate or severe 
or a statement as to what would 
constitute, in degrees, normal 
forward flexion, backward extension, 
lateral flexion and rotation; and

b) the presence and degree of, or 
absence of, the following: (1) 
Visibly manifested pain with 
movement, (2) muscle atrophy, (3) 
spasm, (4) listing, (5) weakness, 96) 
sensory changes, or (7) other 
objective manifestations that would 
demonstrate functional impairment due 
to the service-connected lumbosacral 
spine disability.

Note:  Quantification of any findings 
should be in terms of slight, mild, 
moderate, severe or the like rather 
than by terms such as "some."   

The panel should provide diagnosis of all 
existing lumbosacral spine disabilities 
and comment on the veteran's complaints of 
sciatic-like pain radiating into his lower 
extremities, particularly the right lower 
extremity, and discuss the applicability 
of a diagnosis of intervertebral disc 
syndrome.  The examiners should also 
comment on whether the osteoarthritis of 
L3-L5 found on the October 2000 MRI scan 
is at least as likely as not related to 
the service-connected lumbosacral 
strain/degenerative disc disease of the 
lumbosacral spine.  The panel should 
specifically comment on whether the 
veteran's subjective complaints are 
consistent with the objective findings and 
have an organic basis.  

The orthopedic examiner should also 
comment on the presence and degree, or 
absence, of the following: Weakness, 
incoordination, atrophy, temperature 
changes, skin changes, or any bone or 
joint deformities related to the back 
disability; and the duration and frequency 
of any episodes of back exacerbations, 
incapacitating or otherwise.  The examiner 
also should identify the functional 
limitations, if any, caused by the 
veteran's service-connected lumbar spine 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  

The orthopedic examiner should also 
comment on the presence and degree, or 
absence, of the following: Listing of the 
whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of 
forward bending in standing position, loss 
of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of 
joint space; or some of the above with 
abnormal mobility on forced motion.

The neurologic examiner is requested to 
address the presence, frequency, duration 
and severity, or absence of, any 
radiculopathy or other neurologic 
manifestations of the service-connected 
lumbosacral spine disability.  The 
neurologic examiner is also requested to 
address the degree, if any, of resulting 
functional impairment.  All appropriate 
neurologic testing should be accomplished.

All findings should be reported in detail 
and the foundation for all conclusions 
should be clearly set forth.  A 
comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.

4.  The RO should then review the 
examination report(s), which should be 
returned for revision if not responsive to 
the Board's instructions so that the case 
will not have to be remanded again.

5.  Based on the entire evidentiary 
record, the RO should then readjudicate 
the issues on appeal with consideration 
of 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45; 
VAOPGCPREC 36-97 (December 12, 1997); and 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
as applicable.  If any benefit sought on 
appeal remains denied, the appellant and 
the representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 




directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


